DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed December 30, 2020.
Claims 1, 2, 5, 7, 8 and 9 have been amended.  
Claims 10-12 were previously withdrawn pursuant to a restriction requirement.
In view of the amendments, the previous claim objections and Section 112(b) and (d) rejections are withdrawn s moot.  However, please see the new Section 112(b) rejection below.
Claims 1-9 are pending and have been examined.

Specification
The disclosure remains objected to because of the following informalities: Pages 2 and 3 of the disclosure discuss a substrate 11 having a top 111 and a bottom 112.  However, the reference numerals 111 and 112 are not found in the drawings.  Page 3 of the specification refers to pressing machine 50 which is not identified in the drawings.  Also pedestal 57 identified at the last paragraph of page 3 is not identified in the drawings.  Appropriate correction is required.
Although the “Remarks” filed December 30, 2020 states that corrected drawings have been filed that are responsive to the objection to the specification, no corrected drawings were located in the file.

Drawings
The drawings remain objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “51” has been used to designate both a rolling set and a pedestal.   Further, as noted above, the drawings fail to include reference numerals 111, 112, 50 and 57.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Although the “Remarks” filed December 30, 2020 states that corrected drawings have been filed that are responsive to the objection to the drawings, no corrected drawings were located in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“pressing machine” in claim 2, 
“first rolling mechanism” in claim 2 and “second rolling mechanism” in claim 2.

	It is noted that “drop plastic equipment” is no longer being interpreted under Section 112(f) in view of the amendment made to claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at para (C) recites an alternative step of backing material either being “glue dispensed” or “sprayed.” Para (D) of the claim has now been amended to require equipment that is understood as only being for spraying, rendering the para (C) recitation unclear.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pei Don et al., US 2019/0070844 (hereafter Pei Don) in view of Chen et al., US 2002/0142135 (hereafter Chen) and Garrow, WO 2008/067606 (hereafter Garrow).

It is noted that it appears the applied Pei Don reference might have a common inventor with the instant application.  The second inventor identified in the Pei Don reference is Lu, Ding Yi, while the present application identifies the inventor Liu, Ding Yi.  Although these are different surnames with only the first name in common, and the associated addresses are different, this possible issue is identified because, for example, the drawing figures in both applications have many elements in common and appear to be prepared by the same draftsperson.   Based upon the earlier effectively filed date of the reference, Pei Don constitutes prior art under 35 U.S.C. 102(a)(2). However, if there is a common inventor with the instant application, this rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding the merits of the rejection of claim 1, Pei Don teaches a method of making plastic flooring having a backing (Abstract, paras [0001] and [0030]-[0036] and Fig. 5 illustrating plastic flooring with base layer (i.e., backing) 14 described in para [0038]).
Pei Don further teaches (A) producing a semi-finished plastic flooring, wherein the semi-finished plastic flooring has a substrate, a printing layer, and an anti-abrasion layer (see method steps in paras [0030]-[0038] and Figs. 3-4, illustrating semi-finished plastic flooring embodiments (i.e., flooring that does not include a backing and/or not cut is understood as “semi-finished”) that include a foam molded sheet 11 (i.e., substrate), a printing layer 12 and an abrasion resistant layer 13 (i.e., anti-abrasion) described in para [0023]).
As stated above, Pei Don teaches a backing 14 illustrated in Fig. 5 and discussed in para [0038] wherein Pei Don teaches the backing 14 “is connected on a bottom of the foaming sheet 11 after being delivered to the contacting roller 52 and being rolled with the foaming sheet 11”.  Thus, all the flooring elements of Pei Don, including the backing, are moved and applied in predetermined positions onto rollers.  Pei Don is silent as to an alternate method of applying the backing and thus is silent as to the use of a “drop plastic equipment” and method steps recited in paras (B) and (C) of claim 1.  Pei Don is also silent as to a subsequent cutting step; however, it is noted that Fig. 5 illustrates a finished, cut sheet, necessarily teaching a cutting step performed downstream (i.e., removed from) of the apparatus performing the backing application step. 
 Chen teaches a method of making a thermoplastic laminate plank (i.e., plastic flooring) by extruding at least one thermoplastic material (preferably PVC) into the shape of a core and affixing a laminate on the core that includes an overlay on top of a print layer (Abstract; paras [0029]-[0031], [0040] and [0077]). A polyurethane top coat that may include wear resistant particles is disclosed at para [0019]).  Chen is directed to making such laminate plank that exhibits moisture resistance and improved strength, permits easy installation, improves foot comfort, is sound deadening, can tolerate imperfections in a sub-floor or substrate (see paras [0006]-[0015]).   
At para [0048] Chen teaches its plastic flooring may further include “any number of bottom feet” located on its bottom surface (i.e., a backing).  Chen states:  “Preferably, the bottom feet are thermoplastic material and more preferably are soft thermoplastic material which are post-extruded onto the bottom surface of the plank” (para [0048]).  Chen teaches forming (i.e., molding) of the its backing material in the form of feet described as having particular outer dimensions (see para [0048]), and also being identified as “strips”  that extend along the bottom surface of the core from the front edge to the back edge (para [0072]).  Chen teaches that its bottom feet provide numerous functions such as increasing the soft, cushion feeling of the plank that improves foot comfort and also reduces problems associated with sub-floor or substrate imperfections as well as having sound deadening properties.  Furthermore, the feet may insure that mold, mildew and stains that may be part of the sub-floor or substrate are minimized (para [0048]).  
Thus, with respect to steps (B) and (C) of claim 1, Chen teaches that the soft thermoplastic backing material of Chen is “post-extruded” (i.e., dispensed in hot liquid form, thus being melted, and also may be understood as being glue-dispensed (an extruder may be used to dispense glue)) onto the bottom surface of the plank, implicitly teaching method steps of moving and positioning the semi-finished plastic flooring plank to a position wherein the back of the plank is faced toward the extrusion nozzle in order to receive the post-extruded backing material and wherein the backing material is adhered to the back surface of the flooring after being solidified (see paras [0048]-[0050] and Figs. 1,3, 5 and 6 illustrating backing strips 62 (further described at para [0072])).
Regarding the claim 1 step (D) cutting, wherein the semi-finished plastic flooring having the backing is cut to a desired size after being removed . . . thus producing a body of the plastic flooring, Chen teaches cutting its finished planks to desired sizes at paras [0074], [0075] and [0096], the “tenon and edging procedures” identified in para [0096] necessarily requiring moving (i.e., removing) the flooring away from extrusion equipment.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Pei Don to incorporate into or replace the backing and method of application taught in Pei Don with the backing and methods taught in Chen for the advantages taught in Chen of providing a soft thermoplastic backing and method of application that provides a finished floor plank with a soft, cushion feeling so as to improve foot comfort, that reduces problems associated with sub-floor or substrate imperfections, reduction of the transfer of mold, mildew and stains that may be part of the sub-floor or substrate and provide sound deadening, all of which are taught by Chen.  
Regarding the new claim 1 limitation at the final paragraph of the claim that further defines the claim element of “drop plastic equipment,” as stated in the Claim Interpretation section above, such limitation is no longer being interpreted under Section 112(f) in view of the newly recited structure.  
The process of Pei Don/Chen is silent as to the backing material dispensing method being performed using drop plastic equipment further defined by the newly recited claim 1 elements of a base, a delivery mechanism in the form of a belt, a molding mechanism that sprays backing material and is located above the base and opposite the belt and an electric control system.
Garrow teaches methods and apparatus for providing products with a desired surface finish (Abstract).  Apparatus of Garrow advantageously provide an automatic system for applying surface coatings of polyurethane, adhesives, and coatings (i.e., drop plastic equipment) that further include particulate matter that previously was provided by hand operated spray guns and brushes, such coatings difficult to apply uniformly if done by hand or extremely time consuming and requiring an experienced operator (page 1, lines 5-28). Garrow states its apparatus and method of use allows for high product throughput (see discussion at page 6, line 29 through page 7, line 23).   
Apparatus (i.e., drop plastic equipment) for use in methods of Garrow include stands and platforms (i.e., a base)(page 6, lines 27-28) and base walls 34 and 35 are described at page 8, lines 16-20.  At least one spray nozzle 21 (i.e., molding mechanism for spraying) connected to a spray manifold, and a tank of sealer is taught at Figs. 1 and 2, page 8, lines 2-23.  A conveying system (i.e., delivery mechanism) includes belt conveyors 13, 15 and 19, (Figs. 1 and 2; page 8, lines 8-12).  A roller conveyor 14 is illustrated directly below a spray nozzle 21 in Fig. 2, however, Garrow teaches any suitable conveyor may be used, including dynamic rollers, belts and/or static rollers (page 6, lines 13-11)).  The apparatus may be used for coating any product of suitable size, including panels or strips (i.e., flooring panels or planks) (page 4, lines 7-10).  Any product may be coated, including plastic products made from PVC or PU (page 4, lines 11-17).   The apparatus of Garrow may further include a sensor for detecting the location of the product and for controlling the nozzle accordingly (page 2 lines 21-26)(i.e., indicating a predetermined spraying position of the item to be coated).  With reference to Fig. 2, the spray nozzle 21 (i.e., molding mechanism) is located above base walls 34 and 45 and opposite the delivery system that includes belt conveyors 13 and 15.  Computer control is taught at page 6, line 29 to page 7, line 2, thus teaching the recited electric control system for automatically spraying material onto the panel or strip.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Pei Don/Chen to further include methods and apparatus according to Garrow for the advantages taught in Garrow of a computer controlled application system providing high product throughput using spray nozzles as described in Garrow.

Regarding claim 2, with reference to the Section 112(f) discussion above, the “pressing machine,” “first rolling mechanism” and “second rolling mechanism” are interpreted as requiring the following: 
Pressing machine:  as illustrated in Fig. 1 and described at page 3, line 23 to page 4, line 20 that includes a pedestal on which is mounted a thick rolling set 51 of two rollers, a contact rolling set 52 of a contacting roller and multiple guiding rollers and a press rolling set 54 of two rollers; and equivalents thereof.   
First rolling mechanism:  mechanism 30 that from Fig. 1 requires feed and tension rollers; and equivalents thereof.
Second rolling mechanism:  mechanism 40 that from Fig. 1 requires feed and tension rollers; and equivalents thereof.
The features of claim 2 and their method of use are taught in Pei Don, Fig. 2, the equipment of Pei Don including a pedestal 50, thick rolling set 51, contact rolling set 54-56, press rolling set 53, first rolling mechanism 41 for delivering printing layer 12 and second rolling mechanism 42 for delivering abrasion resistance layer 13 (equipment discussed at paras [0023]-[0028] and method at paras [0029]-[0036].

Regarding claim 5,  the molding mechanism of Garrow (Figs. 1 and 2) includes a material collector in the form of a tank of sealer 25 and at least one material feeder mounted on a bottom of the material collector in the form of a spray manifold (page 8, lines 2-15).
  
Regarding claims 6 and 7, Pei Don states the core sheet 11 may be polyvinyl chloride (PVC) or polyethylene (PE), but is silent as to the material used for the base layer 14, other than it has the property of enhancing using comfort of the plastic flooring (para [0038]).  Chen teaches its backing feet or strips may be made preferably made from a soft thermoplastic material to increase the soft, cushion feeling of the plank, among other advantages (para [0048]).  Although Chen does not teach a specific material in para [0048], in para [0073], Chen also teaches using a soft thermoplastic material on top and bottom surfaces of a spline or tongue to ensure a tighter fit with a groove of the thermoplastic plank.  Chen states the soft material may be PVC (para [0073]).  Garrow teaches coating with polyurethane (Abstract).  Furthermore, it is known in the art that both PVC and polyurethane (PU) may be in the form of soft thermoplastics, with both materials being abundant and relatively low cost.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to utilize either PVC or PU for the backing in the method of Pei Don/Chen/Garrow for the predictable advantage of a soft thermoplastic that is readily available and relatively low cost and, thus providing a soft material readily available for providing increased cushioning in a floor panel or plank.   Furthermore, it would have been obvious to utilize the soft PVC disclosed in Chen for the backing feet or strips, which is otherwise taught by Chen as being compatible for use with the core of Chen in para [0073].   It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 9, Chen teaches the hot application (i.e., extrusion coating) of its thermoplastic backing (para [0072]), with the flooring of Chen necessarily cooling to room temperature after processing is finished.  Garrow teaches application of a coating using a spray nozzle (i.e., at high pressure).  The use of heated spray guns as well as application systems that include a heated tank are well known the art of applying coatings and adhesives (see hot melt adhesive application methods disclosed in para [0044] of Pigott, for example, cited at the end of the previous office action). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to provide a heat source in the coating application system, in particular a heated tank, to the apparatus of Garrow for heating the backing material of Chen if a spray, rather than extrusion coating application is desired, as a predictable alternative to the hot extrusion method taught in Chen, necessarily followed by allowing the coated flooring to cool to a “normal” temperature at the end of processing.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pei Don in view of Chen and Garrow as applied to claims 1 and 2 and further in view of Pei Don et al., US 2019/0039366 (hereafter Pei Don II).
It is noted that it appears the applied Pei Don II reference might have a common inventor with the instant application.  The second inventor identified in the Pei Don reference is Lu, Ding Yi, while the present application identifies the inventor Liu, Ding Yi.  Although these are different surnames with only the first name in common, and the associated addresses are different, this possible issue is identified because, for example, the drawing figures in both applications have many elements in common and appear to be prepared by the same draftsperson.   Based upon the earlier effectively filed date of the reference, Pei Don II constitutes prior art under 35 U.S.C. 102(a)(2). However, if there is a common inventor with the instant application, this rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding the first eleven lines of claim 3 see discussion at the rejection of claim 2 that is incorporated herein, regarding the method and apparatus discussed therein of Pei Don/Chen/Garrow rendering obvious these limitations.  
Additionally, claim 3 recites that one of the two opposite pressing rollers has an embossing section formed thereon so that the anti-abrasion layer has distinguished pressing patterns after pressing the substrate, the printing layer and the anti-abrasion layer.  Pei Don/Chen/Garrow is silent concerning such embossing section.
Pei Don II teaches a method and apparatus for making plastic flooring that is similar to Pei Don (see Abstract and Figs. 1 and 2).  Pei Don II teaches pressing a printing layer and a substrate layer with a rolling pressing machine 40 similar to the rolling apparatus 40 of Pei Don (see Fig. 2 of each of the references illustrating insubstantial differences between the structures of Pei Don, Pei Don II and the rolling pressing machine of the specification).  Pei Don II does not teach adding its top, anti-abrasion layer until a step subsequent to the pressing step, such layer being coated onto the printing layer (see para [0043]).  With reference to Fig. 2, Pei Don II teaches the use of a roller 441 having thereon a pattern 442 so as to emboss the printing layer 20 (para [0037]), which is the outer layer of the two layers being pressed by a rolling pressing machine 40 of Pei Don II.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Pei Don/Chen/Garrow to include an embossing roll for application of a pattern on the outer layer being pressed by the rolling apparatus 40 of Pei Don, i.e., the anti-abrasion layer of Pei Don, for the predictable benefit of an outer layer having an embossed pattern as taught by Pei Don II.   It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 4, Chen teaches the step of cutting, but is silent as to whether the cutting may performed prior to the application of the backing.  
With reference to the discussion of Pei Don and Pei Don II discussed in the rejection of claim 3 above that is incorporated herein, Pei Don II teaches the step of cutting its plastic flooring material at the end of its process (para [0047]), i.e., after steps of printing and anti-abrasion coating, or alternatively, cutting the pressed substrate/ printing layer prior to further processing (para  [0048]), i.e., before the printing and anti-abrasion coating steps described at paras [0039]-[0045].  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the process of Pei Don/Chen/ Garrow to perform the cutting step either before or after the step of adding a backing, such timing of the cutting step amounting to an equivalent process alternative, the step of providing a backing by coating on a back of the flooring of Pei Don/Chen/Garrow being substantially similar to the anti-abrasion coating step of Pei Don II providing a coating on a top of the flooring.  As discussed above with respect to claim 3, there are insubstantial differences between the Pei Don and Pei Don II equipment and the equipment of the present application concerning the steps of pressing together the substrate layer and the printing layer.  Just as Pei Don II recognizes the interchangeability of the timing of the cutting step with regard to the application of a top coat to the combined pressed substrate/printing layer, a person of ordinary skill in the art would similarly have recognized the interchangeability of the timing of the cutting step of Pei Don/Chen/Garrow, i.e., before or after the application of the backing onto the combined pressed substrate/printing/anti-abrasion layer.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pei Don in view of Chen and Garrow as applied to claim 5 and further in view of McDonald et al., US 2011/0067336 (hereafter McDonald).
Pei Don/Chen/Garrow is silent regarding following a spray application with heating in a heating chamber and cooling. The examiner notes that Garrow teaches spray coating at a “low pressure” so that coating fumes cannot readily escape the spray booth of Garrow (page 8, lines 24-26).
McDonald teaches floor coverings and methods of making (Abstract) with Fig. 3 illustrating a vinyl floor tile 40 having a top or finished surface 42 and a layer 44 of polyurethane as a backing (para [0041]).  McDonald teaches that the backing may be formed by any “conventional means,” including spraying uncured polyurethane reactants and either allowing the polyurethane to cure in situ (i.e., cure at room or normal temperature) or speeding up the cure by placing the flooring in a forced air oven (para [0041]).  The examiner notes the subjective nature of the terms “normal” and “low” in claim 8, that in the absence of quantification, such subjective terminology fails to exclude the prior art from consideration as such. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to perform the method of Pei Don/Chen/Garrow by spraying the backing followed by heating in an oven as taught in McDonald, if desired, for the predictable advantage taught in McDonald of speeding up the curing process of the backing, the flooring necessarily cooling to a normal temperature upon removal from the oven.

Response to Arguments
Applicant's Remarks filed December 30, 2020 have been fully considered but they are not persuasive. Applicant responded to the Section 103 rejection of the claims by stating Applicant’s method “is totally different from and superior to that taught in the references, in design, steps and construction,” However, the Remarks provide no support for Applicant’s position and fail to address the applied art or any aspect of the previous Section 103 rejection.  The Remarks quote amended claim 1 (three times), followed by a conclusory statement that the combined references do not disclose the newly recited limitations directed to the drop plastic equipment.  In response to Applicant’s position, please see the rejection of claim 1 above over Pei Don in view of Chen and Garrow.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA L SCHALLER/Examiner, Art Unit 1746                                                                                                                                                                                                        
/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748